Title: To George Washington from Jonathan Trumbull, Sr., 5 November 1779
From: Trumbull, Jonathan Sr.
To: Washington, George


        
          sir
          Hartford Novemr 5th 1779
        
        The Time when the Arrival of the Fleet under the Command of the Count DEstaing may be expected being so far advanced that the utmost Readiness to cooperate with him is become necessary should he appear on this Coast, & the immediate Danger to which our own Sea Ports will be exposed to from the collected Force of the Enemy should he be prevented from coming this Way; have prevailed to induce the Genl Assembly of this State to order the Militia requested by Your Excellency to be assembled at the Places of Rendezvous proposed as soon as possible.
        Should the Advanced Season or any other unforeseen Cause prevent the Count from comg this Way, & the intended Enterprize against the Enemy at N. York be laid aside, The Frontiers & Sea Coasts of this State will be imminently exposed to the Ravages & Depredations of the Enemy—We would flatter ourselves it will be in Your Excellencys Power to send a Part of the Troops under your Command into this State to take Post so as to cover & protect the most exposed Part of our Sea Coasts & Fronteirs—& desire you to inform us whether we may expect that our Hopes & Wishes in this Respect may be realized.
        The Keepg up large Guards of the Militia on the Coasts

besides the enormous Expence attendg injures the Public Service by withdrawg the Men from the Field, & lessening our Ability to supply the Army with Men or Provisions—but I per[s]wade myself I need not use Arguments to prevail upon Your Excellency to indulge our Request, if consistent with the Public Service & a due Regard to the General Interests of the States. I am, with great Esteem and Regard My Dear General Your most Obedient humble Servant
        
          Jonth. Trumbull
        
      